    Case 1:18-cv-05680-LDH-SJB Document 36 Filed 05/01/19 Page 1 of 2 PageID #: 209
                                                                                                          Philip A. Byler
  NESENOFF&                                  Ira S. Nesenoff
                                             Andrew T. Miltenberg
                                                                              Barbara H. Trapasso
                                                                              Ariya M. Waxman             Senior Litigation Counsel
  1VIILTENBERG LLP                           Stuart Bernstein
                                                                              Tara J. Davis
                                                                              Diana R. Warshow
                                                                                                          Megan S. Goddard
                                                                                                          Counsel
A'rToitu i?~~s ,~•r Lnw                                                       Gabrielle M. Vinci          Rebecca C. Nunberg
nmllplaw.com                                                                  Kara L. Gorycki             Counsel
                                                                              Cindy A. Singh              Jeffrey S. Berkowitz
                                                                              Nicholas E. Lewis           Counsel
                                                                              Adrienne D. Levy            Marybeth Sydor
                                                                                                          Title IX Consultant
                                                                              May 1, 2019
     VIA ECF
     The Honorable LaShann DeArcy Hall
     United States District Court for the Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

               Re: Elliott v. Donegan et a1.,1:18-cv-05680(LDH)(SJB)

      Dear Judge DeArcy Hall:

             We represent Plaintiff, Stephen Elliott, in the above-referenced matter and respectfully
     submit this letter seeking permission to amend two issues with Plaintiff's Amended Complaint,
     filed on March 22, 2019(Document #24). The portions Plaintiff intends to change include 1)the
     numbering of the paragraphs contained within pages 11 and 15 of the Amended Complaint, and
     2)a portion of the final sentence in paragraph 63 of the Amended Complaint, as described
     further below. Plaintiff counsel has conferred with counsel for Defendant Donegan, and the
     aforementioned amendments would be made with the consent of opposing counsel.

             The initial request pertains to the numbering of paragraphs contained within pages 11 to
      15 of the Amended Complaint, namely paragraphs 47 to 70 on said pages. The numbered
      paragraphs, on pages 11 to 15, should be amended to consecutively number paragraph 50 to
      paragraph 76. A copy of the Amended Complaint, with the proposed corrections, is enclosed for
      Your Honor's review.

            The second request pertains to a portion of the final sentence in paragraph 63 of the
      Amended Complaint. Upon conferring with counsel for Defendant Donegan, Plaintiff seeks to
      amend the second sentence of paragraph 63 of the Amended Complaint. The new paragraph
      would be numbered paragraph 69 and read as follows:

                                  In the article cited in paragraph 56 above, and elsewhere,
                          Defendant Donegan has admitted that The List was circulated to
                          individuals whose identities she did not know and that such individuals
                          were able to and did post entries on The List. When asked by Plaintiff for
                          information as to the identities of the individuals posting the entries on
                          The List specifically concerning Plaintiff, Defendant Donegan (through
                          counsel) replied,"We would not provide any information about who wrote
                          the statements and we would not provide any information regarding our
                          client's knowledge, or lack thereof, regarding who wrote the statements."




NEW YORK            363 Seventh Avenue   ~   Fifth Floor   I    New York, NY 10001   ~ T: 212.736.4500   ~ F: 212.736.2260
BOSTON              101 Federal Street   ~   19''' Floor   ~    Boston, MA 02110     ~ T: 617.209.2188
    Case 1:18-cv-05680-LDH-SJB Document 36 Filed 05/01/19 Page 2 of 2 PageID #: 210
    NESENOFF&
I   MILTENBERG~~~~
A rroiiNers n~r Lnw


             Plaintiff respectfully requests permission to make the aforementioned amendments, in
      accordance with the attached proposed Amended Complaint. Plaintiff thanks the Court, and
      opposing counsel, for the courtesy and consideration.


                                                       Very truly yours,
                                                       NESENOFF & MILTENBERG,LLP


                                                        By: /s/ /Vtcl~olas ~Cewts
                                                            Andrew Miltenberg, Esq.
                                                            Stuart Bernstein, Esq.
                                                            Nicholas Lewis,Esq.

     CC: All Counsel(Via ECF)
